Citation Nr: 0629613	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-44 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for sarcoidosis, claimed as 
fatigue and stiffness of the joints of the hands, fingers, 
and legs.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to June 
1979 in the United States Air Force.  

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal from an August 1996 rating decision issued 
by the RO in Philadelphia, Pennsylvania.  

In a decision promulgated in October 2003, the Board denied 
the veteran's claim.  He subsequently appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

While the case was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
October 2003 decision and remand the case to the Board for 
additional development.  

In an April 2004 order, the Court granted the Joint Motion, 
vacated the October 2003 decision of the Board, and remanded 
the claim to the Board for compliance with directives that 
were specified in the motion.  

The Board subsequently remanded this case back to the RO in 
June 2004 and November 2005 for additional development of the 
record.  

The jurisdiction of the veteran's case has been transferred 
to the RO in New Orleans, Louisiana.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of sarcoidosis in service or for several years 
thereafter.  

2.  The currently demonstrated sarcoidosis is not shown to be 
due to occupational exposure to chemicals or involving the 
inhalation of dust or other event during the veteran's period 
of active service.  



CONCLUSION OF LAW

The veteran's disability manifested sarcoidosis with claimed 
fatigue and stiffness of the joints of the hands, fingers and 
legs is not due disease or injury that was incurred in or 
aggravated by service: nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.   
The regulations implementing the VCAA provisions have since 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the nature and etiology of his 
claimed disorder.  There is no indication from the claims 
file of additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in July 2004 and November 2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, that decision was issued 
more than four years prior to enactment of the VCAA and has 
been followed by several Supplemental Statements of the Case, 
representing readjudications of the claim.  This case thus no 
longer presents any procedural concerns in view of Mayfield.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sarcoidosis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In the present case, the veteran's service medical records 
are negative for any treatment or diagnoses of sarcoidosis, 
including fatigue and stiffness of the joints of the hands, 
fingers, and legs.  

There is no mention of any such disability on the report of a 
January 1979 separation examination.  The Board also observes 
that the veteran's DD Form 214 indicates that he served as an 
aircraft maintenance specialist.  

Subsequent to service, an August 1986 radiology report from 
Paoli Memorial Hospital reflects that chest x-ray studies 
taken suggested sarcoidosis.  An August 1986 pulmonary 
function test report from Metropolitan Hospital contains a 
diagnosis of sarcoidosis.  This diagnosis is further noted in 
several subsequent VA and private treatment records, although 
with no references to a service-related disorder.  

In a July 1996 letter, the Chief of the Pulmonary and 
Critical Care Section of a VA Medical Center (VAMC) stated 
that the veteran had a tissue diagnosis suggesting 
sarcoidosis of the lung.  This VA doctor noted that, during 
service, the veteran was responsible for removing panels from 
aircraft to allow for examination of the engines and fuel 
tanks and that, in 1986, he developed symptoms including 
chest pain and arthralgias.  Also, the doctor indicated that 
the veteran worked on jets in the private sector from 1989 to 
1996 and recently began noticing increased chest pains and 
finger arthralgias.  

Additionally, the VA doctor stated that it was 
"conceivable" that the veteran was exposed to beryllium or 
other agents during his service that led to an immunologic 
reaction or low-grade sensitization, resulting in the 
clinical disease that manifested itself in 1986.  

The VA doctor noted that, because the cause of sarcoidosis 
was not known, and because it was also not certain if the 
veteran was exposed to beryllium or if beryllium 
sensitization was ever documented in a 1986 lung biopsy, it 
was "difficult to be confident about several of these 
issues."  

During his October 1996 RO hearing, the veteran testified 
that, during service, he was exposed to various chemicals, to 
include beryllium, benzene, jet fuel and sulfuric acid.  He 
asserted that he had obtained scientific studies linking 
sarcoidosis to PCBs (Polychlorinated Biphenyls) and reported 
that his sarcoidosis had its onset in 1979.  

Similarly, during a June 1997 hearing, the veteran testified 
that, during service, he worked as an aircraft mechanic and 
was exposed to restricted chemicals like hydraulic fluids, 
paint stripper and sulfuric acid.  He reported that his lung-
related symptoms currently consisted of shortness of breath 
and "pins-and-needles" types of pain, as well as stiffness 
and numbness of the fingers, thumb, wrist, and other joints.  

A VA respiratory examination was conducted in March 2003 by 
an examiner who reviewed the veteran's claims file.  The 
examination revealed that the lungs were clear with no 
wheezes and that there was no edema in the extremities.  The 
examiner noted that recent chest x-ray studies showed hilar 
adenopathy, bilaterally.  As a result of this examination, 
the veteran was diagnosed with sarcoid of the lung.  

The report of a VA examination of the hands, conducted on the 
same date by the same examiner as the respiratory 
examination, reflects the veteran's history of aching of the 
hands, which the veteran related to sarcoidosis.  

The examination revealed no anatomical defects of the hands, 
and it was noted that the veteran was able to grasp, pull, 
twist and probe.  There was no fatigue, pain, or weakness or 
lack of endurance following repetition.  The X-ray studies of 
the hands were within normal limits.  A diagnosis of a 
"[n]ormal hand examination" was rendered.  

In concluding the examination report, the examiner rendered 
that it was "not as likely as not" that the veteran's 
currently diagnosed sarcoidosis was etiologically related to 
his exposure to chemicals during the course of his work as an 
aircraft maintenance specialist or was otherwise related to 
service.  

The examiner's rationale was that there was no evidence of 
sarcoidosis prior to 1986, and the etiology of sarcoidosis 
was unknown.  Therefore, the examiner concluded that 
sarcoidosis could not "very well be related to specific 
chemicals related to the veteran's time in service."  

The Board notes that, although additional medical evidence 
has been added to the claims file since the March 2003 VA 
examinations, this evidence does not contain information 
regarding the etiology or the cause of the veteran's claimed 
sarcoidosis.  

The Board has reviewed the competent medical evidence of 
record cited above and notes that several considerations must 
be addressed in cases where there are competent but 
conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the Court has declined to adapt a 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Here, the veteran was not treated for sarcoidosis in service, 
and the only post-service medical evidence of record 
supporting his claim is the July 1996 VA doctor's statement.  

The Board is fully satisfied that the doctor making this 
statement was competent to render a medical opinion, given 
his credentials.  The probative value of this opinion, 
however, is substantially limited in two respects.  

First, the VA doctor provided no indication that he had 
reviewed the veteran's claims file.  Second, the VA doctor's 
opinion raises only the possibility, rather than the 
likelihood, of an etiological relationship between the 
veteran's sarcoidosis in service.  Notably, he described the 
veteran's history of chemical exposures as only 
"conceivable" and indicated that the lack of prior 
documentation made it "difficult to be confident" on the 
question of etiology.  

By contrast, the examiner who conducted the VA examinations 
in March 2003 did  review the veteran's claims file.  
Significantly, the examiner did not discount the possibility 
of exposure to the reported chemicals during service.  

Based on the claims file review, however, the examiner 
rendered an unambiguous opinion that it was not at least as 
likely as not that the veteran's current sarcoidosis was 
etiologically related to chemical exposure in service or any 
other incident of service and provided a detailed rationale 
for this opinion.  

Given that this VA examiner reviewed the veteran's past 
medical and service records and provided a definite opinion 
as to the underlying question of etiology in the present 
claim, the Board finds that the examiner's opinion is of 
markedly greater probative value than the relatively 
indefinite July 1996 VA opinion.  

The Board is further aware that, since filing this claim, the 
veteran has submitted copious treatise evidence in support of 
his claim.  The topics addressed in these submissions include 
the potential long term effects on humans exposed to chemical 
such as jet fuels, sulfuric acid, benzene and PCB's.  

The diseases discussed included leukemia and certain forms of 
cancer, as well as the relationship between pulmonary 
sarcoidosis and dust exposure in specific occupations such as 
Navy deck grinders and certain construction activities 
involving the inhalation of respirable crystalline silica.  

Nonetheless, the Board finds these submissions to be of 
particularly minimal probative value in conjunction with the 
current claim, as they do not speak to the veteran's own case 
and do no more than to set forth a possibility of an 
etiological relationship between sarcoidosis and the types of 
in-service chemical exposures asserted by the veteran.  

In this regard, the Board finds that the veteran has not 
identified having had specific exposure to dust other than to 
some limited involvement with asbestos coincident with his 
occupation in aircraft maintenance in the United States Air 
Force.  The veteran also is not shown to currently suffer 
from asbestosis or other pulmonary disease specifically 
attributable to asbestos exposure.  

By contrast, the veteran's specific case was addressed by the 
March 2003 examiner, who found that the type of etiological 
relationship suggested by the treatise evidence was not 
present in the current case, given the lapse of time between 
service and the diagnosis of sarcoidosis in 1986.  See Maxson 
v. Gober, supra.  

Consequently, the Board does not find that the competent 
medical evidence of record, on balance, supports the 
veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
aforementioned VA hearing testimony.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for sarcoidosis, 
claimed as fatigue and stiffness of the joints of the hands, 
fingers, and legs and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for sarcoidosis, claimed as fatigue and 
stiffness of the joints of the hands, fingers, and legs, is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


